Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the merchandise and issue in this case are the same as in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value less certain additions made by the importer represents the proper export value and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel covered by this appeal to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.